Citation Nr: 0945910	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-04 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for chloracne, to 
include as due to herbicide exposure.  

3.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling from April 
29, 2004, to August 27, 2006, and rated 50 percent disabling 
from August 28, 2006.

(The Veteran had a maximum 100 percent rating from May 11, 
2004, to August 30, 2004.)  





REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law (service connection claims)

	Texas Veterans Commission (increased 
rating claim)


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board denied service connection for depression and 
chloracne and remanded the PTSD increased rating claim in 
September 2007 for further development and consideration.  
The Veteran entered a timely appeal to the U. S. Court of 
Appeals for Veterans Claims (Court) regarding the service 
connection claims.  By Order dated in June 2009, pursuant to 
a joint motion, the Court remanded the decision to the Board 
for readjudication.  

In August 2009, the Veteran submitted additional evidence, 
and waived agency of original jurisdiction consideration of 
that evidence.  38 C.F.R. § 20.1304.

The issues have been recharacterized as indicated on the 
title page to comport with the medical evidence of record.

The issue of entitlement to service connection for chloracne 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran has depression resulting from inservice 
stressful events.  

2.  From April 29, 2004, the Veteran's PTSD manifestations 
produced serious symptoms with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, and inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression have 
been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  The criteria for an initial disability evaluation of 70 
percent for PTSD from April 29, 2004, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The Veteran was granted service connection for PTSD, a 30 
percent evaluation was assigned before August 28, 2006, and a 
50 percent evaluation was assigned from August 28, 2006.  The 
Veteran had a maximum 100 percent rating from May 11, 2004, 
to August 30, 2004.  The Veteran essentially contends that 
his PTSD with depression should be rated more than 30 and 50 
percent disabling, respectively.

A VA examination was conducted in May 2003.  The diagnosis 
was chronic PTSD, and he was assigned a Global Assessment of 
Functioning Scale (GAF) of 50.

A VA examination was conducted in March 2005.  The Veteran 
denied any suicidal or homicidal ideation.  He was oriented 
to time, place and person and was able to maintain adequate 
personal hygiene.  He had no memory loss or impairment.  He 
denied hallucinations or delusions at any time.  Speech was 
normal, and the Veteran did not display any obsessive or 
ritualistic behaviors.  The examiner diagnosed PTSD and a 
personality disorder.  The examiner stated that further 
psychological testing should be done to differentiate between 
the Veteran's PTSD and personality disorder.  The examiner 
stated that the Veteran's Global Assessment of Functioning 
Scale (GAF) was 60.  

A VA examination was conducted in August 2006.  The Veteran 
complained of a high level of anxiety, frustration, sleep 
disturbance, irritability, hypervigilance, exaggerated 
startle response.  He denied missing any time at work due to 
his psychiatric disorder except to attend his psychiatric 
appointments.  He stated that sometimes he has thoughts that 
he would be better off dead, but denied any intent or plans.  
The examiner stated that, overall the Veteran's PTSD severity 
was moderate.  He had some impaired cognitive ability.  The 
Veteran had moderate to moderately severe impairments in 
psychosocial functioning in the area of his marriage, family, 
and social relationships.  He also demonstrated impairment in 
the workplace with arguments with his boss and coworkers.  He 
was oriented to time, place and person and was able to 
maintain adequate personal hygiene.  The diagnosis was PTSD 
and features of antisocial personality disorder, and a GAF of 
55 was assigned.

A VA examination was conducted in June 2009.  The examiner 
reviewed the Veteran's claims file.  The Veteran complained 
of flashbacks, anxiety, depression, insomnia, and nightmares.  
He was oriented to time, place and person and was able to 
maintain adequate personal hygiene.  The diagnosis was 
chronic PTSD, and a GAF of 40 was assigned.  

The Veteran's wife and several family friends, in statements 
received in August 2009, have stated that, since the Veteran 
has retired, he is suicidal at times, and his personal 
hygiene has diminished.  The PTSD symptoms do not appear to 
more nearly approximate the criteria for a 100 percent 
scheduler evaluation during any time from the grant of 
service connection to the present.   

II.  Service Connection 

The evidence of record clearly demonstrates the Veteran 
suffers from symptoms of depression, however, the only 
psychiatric diagnosis rendered was PTSD.  When a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  
Therefore, service connection for depression is warranted and 
the Veteran's service-connected psychiatric disability will 
be recharacterized as PTSD with depression.

II.  Increased Rating

A.  Duties to Notify and Assist

The present case involves a "downstream" issue, as the 
initial claim for service connection was granted in the 
rating decision on appeal, and the Veteran disagrees with the 
evaluation assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  As the Veteran has not alleged any 
prejudice, that burden has not been met.  

Accordingly, the Veteran is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the notice 
provided by the RO.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  

The Veteran contends that his latest VA examination in June 
2009 was inadequate.  The Veteran and his wife contend that 
the examiner could not provide an honest opinion regarding 
the Veteran's mental health.  That examiner provided the 
Veteran with the lowest Global Assessment of Functioning 
Scale (GAF) score of record recognizing that the Veteran has 
severe PTSD symptomatology.  Several previous examiners had 
attributed some of his symptomatology to a nonservice-
connected personality disorder.  However, the latest examiner 
attributed all his psychiatric symptomatology to his PTSD 
which greatly benefits his claim.  The evidence of record, 
including the latest examination is adequate to resolve the 
issue of entitlement to an increased rating.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12r Vet. App. 119 
(1999).

As a preliminary matter, all of the Veteran's psychiatric 
symptomatology will be considered as part of his service-
connected psychiatric disorder because the latest VA mental 
disorders examination of record diagnosed only PTSD.  

The criteria in the VA Schedule for Rating Disabilities for 
assessing the degree of disability for PTSD provides that a 
30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Under the criteria, when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

Based on the VA evaluations and other reports, the Veteran's 
PTSD is more nearly indicative of substantial difficulty in 
social, occupational, or school functioning which is more 
appropriately compensated by the 70 percent evaluation.  The 
disability picture for this period is best summarized as one 
more nearly approximating deficiencies in most areas, 
depression, and difficulty in adapting to stressful 
circumstances.  

The Veteran does not have total occupational impairment.  
Additionally, the Veteran does not have total social 
impairment.  There is no evidence of persistent delusions or 
hallucinations, gross impairment to thought processes and 
communication, or grossly inappropriate behavior.  Nor is 
there disorientation to time or place, memory loss for names 
of close relatives, own occupation or own name, or inability 
to perform activities of daily living.  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  A rating 
in excess of that assigned is provided for certain 
manifestations of the service-connected disorder but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disability.  The Veteran required hospitalization 
due to the service-connected disability once, and marked 
interference of employment, beyond that encompassed in the 70 
percent rating, has not been shown.  The Veteran is currently 
age 60 and retired.  Therefore, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.


ORDER

Entitlement to service connection for depression is granted.

Entitlement to an increased, 70 percent, rating for service-
connected PTSD with depression is granted. 


REMAND

The Veteran's service treatment records note that, in March 
1968, he complained of a rash in his inguinal area.  In June 
1968 he had a rash on his inguinal area and tinea cruris was 
diagnosed.  He had a Staph pustule lesion forming on his 
right forearm on October 10, 1968.  On October 11, 1968, 
cellulitis was diagnosed.  On October 12, 1968, it was noted 
that the Veteran was breaking out for the past month and 
appeared to have sustained a systemic Staph or Strep 
infection.  In December 1968, the Veteran was noted to have a 
high white blood cell count and drips.  

A VA Agent Orange examination was conducted in June 2004.  
The Veteran stated that he had an "infection" in his chest 
in Vietnam that arose as 2 bumps that spread to his right 
forearm.  Chloracne was diagnosed.  There is no indication 
that the examiner reviewed the Veteran's service treatment 
records or claims file.  When medical evidence is not 
adequate, VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008); Littke v. Derwinski, 1 Vet. App. 90 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin 
examination.  All indicated tests and 
studies, should be accomplished and the 
findings then reported in detail.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review prior to the examination.  The 
examiner should indicate that the claims 
folder was reviewed.

The examiner should first determine if the 
Veteran has chloracne.  If so, the 
examiner should opine as to whether it is 
at least as likely as not (i.e., 
probability of 50 percent or more) that 
chloracne a) had its onset during active 
service, or b) became manifest within one 
year of separation from service, or c) is 
etiologically related to the Veteran's 
presumed inservice herbicide exposure 
while in the Republic of Vietnam.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


